DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The Amendment filed 9/15/2022 has been entered. Claim 3 has been cancelled. Claims 1-2, 4-20 remain pending in the application. Applicant’s amendments to the Claims have overcome the objection previously set forth.


Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “determining whether a screen of the display is changed from an off state to an on state, by using a first sensor signal of a user sensed by the first sensor” and should apparently recite “determining whether to change a screen of the display from an off state to an on state, by using a first sensor signal of a user sensed by the first sensor”. 
 Appropriate correction is required.



Prior Art
Listed herein below are the prior art references relied upon in this Office Action:
Colombo et al. (US Patent Application Publication 2021/0229199), referred to as Colombo herein [previously presented].
Albinali et al. (US Patent Application Publication 2015/0057967), referred to as Albinali herein [previously presented].
Nakanishi et al. (US Patent Application Publication 2017/0156677), referred to as Nakanishi herein [previously presented].
Kahn et al. (US Patent Application Publication 2009/0099812), referred to as Kahn herein [previously presented].
Heller et al. (US Patent Number 9,354,709), referred to as Heller herein [previously presented].
Kahn et al. (US Patent Number 7,647,195), referred to as Kahn 2 herein [previously presented].
Ricci (US Patent Application Publication 2014/0309871), referred to as Ricci herein [previously presented].
Westerman (US Patent Application Publication 2008/0163130), referred to as Westerman herein [previously presented].


Examiner’s Note
Strikethrough notation in the pending claims has been added by the Examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9, 10, 12, 14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo in view of Albinali in view of Kahn.

Regarding claim 1, Colombo discloses an electronic device comprising: a housing; a display disposed at least a portion of the housing; a sensor unit including a first sensor and a second sensor; and a processor operatively connected with the sensor unit, wherein the processor is configured to (Colombo, ¶0304, ¶0515 – processor executing instructions stored in hardware memory. ¶0079, ¶0163, ¶0337, ¶0410 – sensors include accelerometer, gyroscope, camera. Fig. 5 with ¶0229, ¶0234 – housing shown. Fig. 7 with ¶0295-¶0298 - display):
determine whether
when the 
However, Colombo appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Albinali discloses sensors monitoring movement of the device, including accelerometers and gyroscopes (Albinali, Abstract with ¶0039), including
second cycle longer than the first cycle (Albinali, ¶0039 – accelerometer and gyroscope sensors. ¶0110, ¶0112 – low power state includes sampling at lower than 10Hz. ¶0114 – mid power mode includes sampling at 10Hz. ¶0120 – higher power mode is above 10 Hz). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the low power mode sensors of Colombo to include a lower sampling rate than other sensor power modes based on the teachings of Albinali. The motivation for doing so would have been to more effectively conserve power (Albinali, ¶0003).
However, Colobmo as modified appears not to expressly disclose determine whether a screen of the display is changed from an off state to an on state, and entering the low power mode when the screen is in an off state, and exiting the low power state when the screen is changed to an on state. However, in the same field of endeavor, Kahn discloses gesture detection (Kahn, Abstract) including a face down and pick-up detection (Kahn, ¶0030, ¶0034),
determine whether a screen of the display is changed from an off state to an on state, and entering the low power mode when the screen is in an off state, and exiting the low power state when the screen is changed to an on state (Kahn, Fig. 5 with ¶0030, ¶0034 – when the device is face down it is in a screen off low power state. When the device is picked up, the screen is turned on and the device exits the low power state. Abstract with ¶0017-¶0019 – sensor data is used to identify orientation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power saving mode of Colombo to include turning on a screen and exiting a low power state in response to picking up the device based on the teachings of Kahn. The motivation for doing so would have been to more effectively conserve power (Kahn, ¶0030).


Regarding claim 2, Colombo as modified discloses the elements of claim 1 above, and further discloses wherein the processor is further configured to: while the screen of the display maintains the off state, recognize the gesture of the user by using only the first sensor signal (Colombo, ¶0189-¶0191, ¶0303, ¶0305 – sensor sampling rate is increased in response to detection of the start of the gesture. The start of the gesture is detected by sensors. In the example given, the accelerometer is used to detect the gesture start and, in response, the gyroscope and accelerometer sampling rate is increased to detect the gesture).

Regarding claim 4, Colombo as modified discloses the limitations of claim 1 above, and further discloses wherein the processor is further configured to: when the screen of the display maintains the on state, maintain the second sensor in a state of sensing the second sensor signal every third cycle, and at a time when the screen of the display changes from the on state to the off state, again change a cycle, at which the second sensor senses the second sensor signal, from the third cycle to the second cycle (Colombo, Figs. 3-5 with ¶0209, ¶0212, ¶0269 – integrated display. ¶0240 – low power includes reduced sampling rate for accelerometer and gyroscope. Kahn, Fig. 5 with ¶0030, ¶0034 – when the device is face down it is in a screen off low power state)

Regarding claim 5, Colombo as modified discloses the limitations of claim 1 above, and further discloses wherein the sensor unit includes at least one of an acceleration sensor, a photoplethysmography (PPG) sensor, a gyro sensor, a geomagnetic sensor, and an electrocardiogram sensor (Colombo, ¶0079, ¶0163, ¶0337, ¶0410 – sensors include accelerometer, gyroscope, magnetometers, heart rate, ECG, camera).

Regarding claim 9, Colombo as modified discloses the elements of claim 1 above, and further discloses wherein the processor is further configured to: determine whether it is possible to recognize the gesture, with regard to each of the first sensor signal and the second sensor signal; determine a validity for recognition of the gesture with respect to each of the first sensor signal and the second sensor signal, based on whether it is possible to recognize the gesture; and exclude a signal, in which the determined validity is less than a reference value, from among the first sensor signal and the second sensor signal from a gesture recognition target (Colombo, ¶0133, ¶0186, ¶0189 – confidence level for gesture detection. Confidence level is compared with a threshold. If the confidence level is below a threshold, the gesture is not detected, and additional sensors are not used).

Regarding claim 10, Colombo as modified discloses the elements of claim 9 above, and further discloses wherein the processor is further configured to determine whether it is possible to recognize the gesture, by using at least one of a signal-to-noise ratio (SNR), a result of analyzing patterns of the first sensor signal and the second sensor signal, and a result of comparing the first sensor signal and the second sensor signal (Colombo, ¶0133, ¶0186, ¶0189, ¶0279 – confidence level for gesture detection based on patterns. Confidence level is compared with a threshold. If the confidence level is below a threshold, the gesture is not detected. See also ¶0385).

Regarding claim 12, Colombo as modified discloses the elements of claim 1 above, and further discloses wherein the processor is further configured to synchronize the first sensor signal and the second sensor signal temporally in a manner that start points of gesture signal intervals respectively included in the first sensor signal and the second sensor signal are identical (Colombo, ¶0191 – start time of the gesture is synchronized across sensors to increase sampling rate).

Regarding claim 14, Colombo as modified discloses the elements of claim 1 above, and further discloses wherein the processor is further configured to: select feature value lists respectively corresponding to the first sensor and the second sensor from among feature value lists stored in advance, and extract feature values associated with the gesture of the user from the first sensor signal and the second sensor signal by using the selected feature value lists (Colombo, ¶0135, ¶0350-¶0358 – gesture features identified and stored based on a list, and used to identify features in subsequent data).

Regarding claim 16, Colombo as modified discloses the elements of claim 1 above, and further discloses wherein the processor is paired with at least one external electronic device (Colombo, ¶0091 – paired devices).

Regarding claim 17, Colombo as modified discloses the elements of claim 16 above, and further discloses when the processor is paired with the at least one external electronic device, the processor is further configured to perform at least one of operations for recognizing the gesture of the user by using the at least one external electronic device paired (Colombo, ¶0091, ¶0126 – external device used to process the data. See also ¶0401-¶0402).

Regarding claim 18, Colombo as modified discloses the elements of claim 16 above, and further discloses wherein, when the processor is paired with the at least one external electronic device, the processor is further configured to set a gesture set for recognizing the gesture of the user depending on a kind of the at least one external electronic device paired (Colombo, ¶0126, ¶0294, ¶0401-¶0402 – depending on the kind of device, the recognizing the gesture can be performed at the electronic device. Additionally, ¶0037 – detected signal sets for gestures depend on the kinds of sensors. In the examples given audio gestures can be detected by audio sensors, temperature or motions features can be detected by temperature or motion sensors. ¶0113 - different biological sensors and image sensors can detect different information sets).

Regarding claim 20, Colombo as modified discloses the elements of claim 1 above, and further discloses wherein: the sensor unit further includes a position sensor configured to sense position information of the user, and the processor is further configured to set a gesture set for recognizing the gesture of the user by using the position information of the user (Colombo, ¶0130 – event detection is based on position of the body or parts of the body. See also ¶0083. ¶0135, ¶0350-¶0358 – gesture features identified and stored based on a list, and used to identify features in subsequent data).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo in view of Albinali in further view of Kahn in further view of Nakanishi.

Regarding claim 6, Colombo as modified discloses the limitations of claim 1 above, and further discloses wherein: at least one of the first sensor signal and the second sensor signal includes a heartbeat signal of the user, and the processor is further configured to 
However, in the same field of endeavor, Nakanishi discloses processing heartbeat signal, including an electrocardiogram waveform (Nakanishi, Abstract, ¶0027-¶0028), 
including filter the heartbeat signal to remove a DC component indicating a linear characteristic of the heartbeat signal (Nakanishi, ¶0028, ¶0050, ¶0054, ¶0065-¶0066 – removal of DC signal from the heartbeat by the linear processing unit).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the heartbeat of Colombo to include removal of a DC component based on the teachings of Nakanishi. The motivation for doing so would have been preventing a self-oscillation state, and improving the accuracy of detecting the heartbeat signal (Nakanishi, ¶0066).

Claims 7, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo in view of Albinali in further view of Kahn in further view of Heller.

Regarding claim 7, Colombo as modified discloses the elements of claim 1 above, and further discloses wherein the processor is further configured to: sense a pose of the user by using at least one of the first sensor signal and the second sensor signal; 
However, Colombo appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Heller discloses gesture detection (Heller, Abstract), including
sense a pose of the user by using at least one of the first sensor signal and the second sensor signal; detect correction-required signal intervals respectively included in the first sensor signal and the second sensor signal based on amplitudes of the first sensor signal and the second sensor signal, depending on the sensed pose of the user; and perform correction on the correction-required signal intervals detected (Heller, 7:61-8:16, 26:43-27:7 – filters remove device movements that are not a result of the human moving the device, such as removing the movement of a car that the user is traveling in. Tracking of the user is performed to isolate user motion from other device motions. 32:10-30 – thresholds for gesture detection and device context are determined from user movement and device orientation. 4:24-5:56 – tracking user movement is performed by detecting the user’s pose.  2:19-37 – device context includes user pose).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pose and movement detection of Colombo to include correction of movement data based on the teachings of Heller. The motivation for doing so would have been to improve accuracy and reliability in determining gesture inputs (Heller, 7:61-8:16, 26:43-27:7).

Regarding claim 11, Colombo as modified discloses the elements of claim 9 above, and further discloses wherein: at least one of the first sensor signal and the second sensor signal includes an acceleration signal of the user, and the processor is further configured to segment the acceleration signal based on an x-axis, a y-axis, and a z-axis and determines the validity of each of the segmented acceleration signals, 
However, Colombo appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Heller discloses gesture detection (Heller, Abstract), including
wherein: at least one of the first sensor signal and the second sensor signal includes an acceleration signal of the user, and the processor is further configured to segment the acceleration signal based on an x-axis, a y-axis, and a z-axis and determines the validity of each of the segmented acceleration signals, independently (Heller, 28:64-29:11 – determining validity of individual axes of accelerometer. 3:46-4:8 – 3-axis accelerometer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pose and movement detection of Colombo to include independent axis evaluation based on the teachings of Heller. The motivation for doing so would have been to improve accuracy and reliability in determining gesture inputs, especially for gestures about a specific axis (Heller, 28:64-29:11).

Regarding claim 13, Colombo as modified discloses the elements of claim 12 above. However, Colombo appears not to expressly disclose wherein the processor is further configured to independently set end points of the gesture signal intervals respectively included in the first sensor signal and the second sensor signal.
However, in the same field of endeavor, Heller discloses gesture detection (Heller, Abstract), including
wherein the processor is further configured to independently set end points of the gesture signal intervals respectively included in the first sensor signal and the second sensor signal (Heller, 27:44-28:16 – gesture signal intervals are different for different motion components. Multiple sensors are used to sense different motion components. See also 3:46-4:9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the gesture detection of Colombo to include independent points based on the teachings of Heller. The motivation for doing so would have been to improve accuracy and reliability in determining gesture inputs, especially for gestures including components about a specific axis (Heller, 28:64-29:11).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo in view of Albinali in further view of Kahn in further view of Heller in further view of Kahn 2.

Regarding claim 8, Colombo as modified discloses the limitations of claim 1 above, and further discloses wherein the processor is further configured to: sense a pose of the user by using at least one of the first sensor signal and the second sensor signal; 
However, Colombo appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Heller discloses gesture detection (Heller, Abstract), including
sense a pose of the user by using at least one of the first sensor signal and the second sensor signal; detect correction-required signal intervals respectively included in the first sensor signal and the second sensor signal based on amplitudes of the first sensor signal and the second sensor signal, depending on the sensed pose of the user (Heller, 7:61-8:16, 26:43-27:7 – filters remove device movements that are not a result of the human moving the device, such as removing the movement of a car that the user is traveling in. Tracking of the user is performed to isolate user motion from other device motions. 32:10-30 – thresholds for gesture detection and device context are determined from user movement and device orientation. 4:24-5:56 – tracking user movement is performed by detecting the user’s pose.  2:19-37 – device context includes user pose).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pose and movement detection of Colombo to include correction of movement data based on the teachings of Heller. The motivation for doing so would have been to improve accuracy and reliability in determining gesture inputs (Heller, 7:61-8:16, 26:43-27:7).
However, Colombo as modified appears not to expressly disclose exclude the correction-required signal intervals respectively detected in the first sensor signal and the second sensor signal from a gesture recognition target. However, in the same field of endeavor Kahn discloses gesture recognition (Kahn 2, Abstract, 2:46-67), including
exclude the correction-required signal intervals respectively detected in the first sensor signal and the second sensor signal from a gesture recognition target (Kahn 2, Fig. 5 with - 3:50-4:15, 7:65-8:11 – sensor data is excluded in noisy or unreliable environments. See also Fig. 5 with 7:12-30).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the gesture detection of Colombo as modified to include excluding data based on the teachings of Kahn. The motivation for doing so would have been to prevent detecting unintended gestures (Kahn 2, 2:46-67) and to save device resources.



Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo in view of Albinali in further view of Kahn in further view of Westerman.

Regarding claim 15, Colombo as modified discloses the elements of claim 14 above, and further discloses wherein the processor is further configured to: input the extracted feature values to a gesture classification model learned in advance to recognize the gesture of the user, and when the extracted feature values are not values not learned by the gesture classification model, 
However, Colombo appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Westerman discloses gesture detection (Westerman, Abstract), including
output a guidance message indicating a fail in recognition of the gesture of the user (Westerman, ¶0046 – negative feedback indicator shows the user that the gesture was not recognized or performed incorrectly).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the gesture detection of Colombo as modified to include a negative feedback indicator for incorrectly performed gestures based on the teachings of Westerman. The motivation for doing so would have been to assist users in understanding what gestures have been successfully and unsuccessfully recognized, and to help train the user how to perform a gesture that will be recognized (Westerman, ¶0011-¶0013).


Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colombo in view of Albinali in further view of Kahn in further view of Ricci.

Regarding claim 19, Colombo as modified discloses the elements of claim 16 above, and further discloses wherein: at least one of the first sensor signal and the second sensor signal includes an acceleration signal, 
However, Colombo appears not to expressly disclose the limitations in strikethrough above. However, in the same field of endeavor, Heller discloses gesture detection (Heller, Abstract), including
when the user is in a vehicle, and when variations in the acceleration signal exceed a threshold value, the processor is further configured to exclude the acceleration signal from a gesture recognition target (Heller, 7:61-8:16, 26:43-27:7 – filters remove device movements that are not a result of the human moving the device, such as removing the movement of a car that the user is traveling in. Filters include excluding acceleration signals outside of a cutoff (low-pass, band-pass filters).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pose and movement detection of Colombo to include correction of movement data based on the teachings of Heller. The motivation for doing so would have been to improve accuracy and reliability in determining gesture inputs (Heller, 7:61-8:16, 26:43-27:7).
However, Colombo as modified does not appear to expressly disclose an in-vehicle infotainment system. However, in the same field of endeavor, Ricci discloses gesture recognition (Ricci, Abstract), including
an in-vehicle infotainment system (Ricci, ¶0166, ¶0372 – infotainment system. ¶0444 – pairing with vehicle systems. ¶0293 – paired device is sensed inside the vehicle. ¶0439 – gesture sets are specific to users and zones within the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the gesture detection of Colombo to include an in-vehicle infotainment system based on the teachings of Ricci. The motivation for doing so would have been to enable users to more effectively communicate with vehicle electronic devices, and to provide a more intuitive and immersive experience to vehicle users (Ricci, ¶0006).

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive.
Applicant argues that:
Kahn does not teach that the screen turning on is a condition for some other effect to occur. The screen turning on is an effect of whether a screen is turned to face up. The assertion of Kahn in the Office Action switches cause and effect. Kahn cannot be used to teach that the screen turning on is a given condition (cause) for an effect. Thus, Kahn, taken singularly or in combination with Colombo and Albinali, does not disclose that a processor is configured to, "while a screen of the display maintains the off state, control the first sensor to sense the first sensor signal at a first cycle and control the second sensor to sense a second sensor signal from the user at a second cycle longer than the first cycle of the first sensor;" and "when the screen of the display changes to the on state, control the second sensor to sense the second sensor signal at a third cycle shorter than the second cycle," as recited in Claim 1.

The Examiner cannot concur with the Applicant. Claim 1 as currently amended does not appear to recite that the screen turning on is a condition for some other effect to occur. Claim 1 recites “while a screen of the display maintains an off state” and “when the screen of the display changes to the on state”. The claim language recites some level of concurrence rather than cause and effect. Colombo teaches recognizing a gesture and changing a device from a low power to a higher power state (Colombo, ¶0189-¶0191). Kahn teaches a gesture that moves a device from low power to a high power state, and that display state can be linked to this gesture as part of the switch from low power to high power (Kahn, Fig. 5 with ¶0030, ¶0034).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W PARCHER/Primary Examiner, Art Unit 2175